Talmadge, J.
(concurring) — I agree with the majority’s disposition of this case, both as to Judge Hammermaster’s culpability under the Code of Judicial Conduct and the sanction for his violations of the Code. I write separately to emphasize my views on the operation of some courts of limited jurisdiction in the state of Washington.
Justice Madsen appropriately notes in the majority *249opinion that concerns have arisen regarding the independence of courts of limited jurisdiction, particularly municipal courts, in our state. Indeed, in this case, involvement of the City executive authorities in the development of Judge Hammermaster’s “rules” creates separation of powers and judicial independence concerns.
Our opinion today conveys a very strong message to the judiciary and local governments in Washington that the Supreme Court will not tolerate short cuts in due process. While many municipalities have established municipal courts because they want to administer justice locally, it is also true many jurisdictions establish municipal courts for purely avaricious reasons — as revenue agencies to be operated if they “make money” and be dispensed with if they become inconvenient to administer or generate insufficient revenues. See, e.g., Whatcom County v. City of Bellingham, 128 Wn.2d 537, 909 P.2d 1303 (1996) (upholding statutory limitation on ability of city to repeal municipal criminal code). Some local jurisdictions have even attempted to control performance of duties by municipal court judges through devices such as performance audits, the provision of substandard court facilities, or nonjudicial control of court personnel. Occasionally, in some jurisdictions, when the judge has been too independent and has refused to generate sufficient revenue for the municipality, the city’s legislative or executive authorities have forced the ouster of the judge.
The Washington Supreme Court has inherent authority to supervise the administration of justice in the lower courts. We should strictly enforce the Code of Judicial Conduct in the operation of courts of limited jurisdiction. Moreover, we must not condone any derogation of the independence of the judicial branch of government by officials intent on revenue collection; we should not permit our *250courts to degenerate into collection agencies for local government at the expense of due process of law.